DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 02/25/2021.
Claims 1-32 are presented for examination. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-32 have been considered but are moot in view of the new ground(s) of rejection. 

Examiner’s Note

The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The Examiner would like to bring two things to the Applicant's attention. First, all the independent claims need further recites range and distance between the wireless access points that is less than the sum of two wireless access points (as discloses in claim 2). Second, further specific the wireless network is a virtual wireless network (instead in the preamble which doesn’t given any weight) and access point is virtual access point. The Examiner is open to additional features or concepts and working with the Applicants to determine way to help place this case in better condition for allowance.
Claim Objections
Claim 1, 4 and 15 are objected to because of the following informalities: 
Claim 1 line 13 recites “device; and” suggests change to “device; wherein” responsive step for perform the operation for clarity purpose. 
Claim 1 line 20 and claim 1 line 23 recite “and” suggests to remove one of “and” for clarity purpose. 
Claim 4 line 1 recites “further comprising;” with a semicolon suggest change to colon “further comprising:” for clarity purpose.
Claim 15 line 1 recites “The virtual wireless network of claim 14” suggests change to “The network controller of claim 14” because claim 14 recites network controller instead of virtual wireless network.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "relaying the probe response to a mobile device" in line 12 is vague and indefinite because it is unclear whether refers to the “a mobile device” in line 8 or “another mobile device”. Similar issue exists in claim 13 line 16, 
Claim 1 recites the limitation "forwarding a probe response indicative of the selected wireless access point” in line 24 is vague and indefinite because it is unclear whether refers to the “a probe response” in line 11 or “another probe response”. Similar issue exists in claim 13 line 27 and claim 27 line 31. The dependent claims 2-12, 14-24, and 28-32 depend on corresponding independent claims also rejected for the same reason above.
Claim 12 line 1 recites “the wireless access” is lack of antecedent basis issues because no wireless access disclosed previously. For examination purpose, examiner believe applicant refers to the wireless access points instead of the wireless access.
Claim 20 line 1 recites “the wireless connection assignment” is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 13-23 and 25-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iyer et al.(US 2012/0243474 A1).
Regarding claim 1, a method for providing a virtual wireless network, the method comprising: 
1, AP 21302, AP 21303) and a wireless station (STA 21401) attempting to associate with one of the APs 21301-21303” see Fig.2; ¶[0069]) comprising: 
	responsive to receiving, a probe request broadcasted, by a mobile device located within the defined environment, relaying the probe request to a network controller (station 2140 broadcast the probe request message 2500 to all the APs 21301-3 Within WLAN 2100 and routed to station management logic 2210 in wireless network switch 2110 see Iyer: Fig.6; ¶[0070]) and, 	
	responsive to receiving a probe response from the network controller, relaying the probe response to a mobile device (STM 2210 analyze the RRSI value/load on each AP and respond behalf of AP 2130 and selected to suitable AP based on instantaneous load and proximity see Iyer: ¶[0074]); and 
	responsive to the network controller receiving one or more probe requests relayed by one or more of the plurality of wireless access points (STM 2210 received first (2500) and second probe messages (2540) see Iyer: Fig.6; ¶[0071-0072]): 
	determining, by the network controller, a selected wireless access point and a selected frequency channel (selected suitable AP (see ¶[0074]) and (system preferred communication band (see ¶[0103]) by the wireless network switch 2110 see Iyer: Fig.6; ¶[0074]), wherein said determining comprises: 

	selecting one of a plurality of frequency channels associated with a particular frequency band as the selected frequency channel (selecting system preferred communication band  “the wireless network system can guide those client devices to communicate on the system's preferred communication band” see Iyer: ¶[0103]); and
	4ATTORNEY DOCKETPATENT APPLICATION 208614.0021216/373935forwarding a probe response indicative of the selected wireless access point and the selected frequency channel to the selected wireless access point (forwarding to selected AP “After receipt of the second set of messages, the STM analyzes the RSSI values and/or load on each AP, and responds to second PROBE REQUEST message on behalf of the AP selected to associate with STA (operations 2670, 2680 and 2690)” see Iyer: ¶[0079]; ¶[0102-0103]).
Regarding claim 2, Iyer taught the method of Claim 1 as described hereinabove. Iyer further teaches wherein each of the plurality of wireless access points is configured to provide a wireless cell and each wireless cell has a corresponding range (each of AP 2130 configured to provide communication with Station 2140 and each AP have their own proximity see Iyer: Fig.6; ¶[0074]) and further wherein the plurality of wireless access points are positioned wherein at least one other wireless access point is within the range of each wireless access point (station 240 active scan all the AP 2130 within WLAN range see Iyer: ¶[0069]; Fig.6).
Regarding claim 3, Iyer taught the method of Claim 2 as described hereinabove. Iyer further teaches wherein configuring the wireless access points includes configuring 1 for STA 1 and 2; and security table 2340 see Iyer: ¶[0088-0089]; Fig.10; Fig.4 element 2340).  
Regarding claim 4, Iyer taught the method of Claim 2 as described hereinabove. Iyer further comprising; configuring each of the plurality of wireless access points with a common media access channel address (STA table 2900 have MAC address for each wireless access points see Iyer: ¶[0089]; Fig.10).  
Regarding claim 5, Iyer taught the method of Claim 1 as described hereinabove. Iyer further teaches wherein the one or more probe requests received by the network controller include a set of coordinated probe requests, wherein the set of coordinated probe requests includes probe requests corresponding to two or more of the plurality of frequency channels (first and second probe request and different frequency bands see Iyer: ¶[0071-0072]; ¶[0101]).
Regarding claim 6, Iyer taught the method of Claim 5 as described hereinabove. Iyer further teaches wherein the set of coordinated probe requests includes two or more probe 5ATTORNEY DOCKETPATENT APPLICATION208614.0021216/373935requests broadcasted by a particular mobile device, wherein each of the two or more probe requests is broadcasted on a different frequency channel (first and second probe request broadcast by the station 2140 and probe message on different channels  see Iyer: Fig.6; ¶0093]).  
Regarding claim 7, Iyer taught the method of Claim 1 as described hereinabove. Iyer further teaches wherein the selected wireless access point and the selected frequency channel are determined by the network controller in accordance with one or more objectives selected from the group comprising: achieving a desirable loading of 1 to a suitable AP based on instantaneous load and proximity see Iyer: ¶[0074]).  
Regarding claim 9, Iyer taught the method of Claim 1 as described hereinabove. Iyer further teaches wherein the power of the probe request received by selected wireless access point is less than a power of the probe request received by at least one other wireless access point (received channel power indicator with strong signal strength received channel power indicator ("RCPI") is used to indicate the signal strength. RCPI is a functional measurement covering the entire received frame with defined absolute levels of accuracy and resolution” see Iyer: ¶[0109]; Fig.8).
Regarding claim 10, Iyer taught the method of Claim 1 as described hereinabove. Iyer further teaches wherein selected wireless access point is determined based, at least in part, on usage information provided by one or more of the plurality of wireless access points (suitable AP based on instantaneous load and proximity see Iyer: ¶[0074]).  
Regarding claim 11, Iyer taught the method of Claim 1 as described hereinabove. Iyer further teaches wherein relaying the probe request to the network controller comprises relaying the probe request via an optical fiber backbone (interconnect on carry medium include optical fiber see Iyer: ¶[0146]).  
Regarding claim 13, claim 13 is rejected for the same reason as claim 1 as described hereinabove. Claim 13 further teaches the network controller comprising: a processor; a broadband interface coupled to the processor and configured to couple to a broadband interconnect; a gateway interface coupled to the processor and configured 
Regarding claim 14, claim 14 is rejected for the same reason as claims 2 as described hereinabove.
Regarding claim 15, Iyer taught the virtual wireless network of Claim 14 as described hereinabove. Iyer further teaches wherein configuring the wireless access points includes configuring each of the wireless access points to broadcast a common network identifier and security level (limited broadcast and multicast SSID 2900 AP1 for STA 1 and 2; and security table 2340 see Iyer: ¶[0088-0089]; Fig.10; Fig.4 element 2340) and a common media access channel address (STA table 2900 have MAC address for each wireless access points see Iyer: ¶[0089]; Fig.10).
Regarding claim 16, Iyer taught the network controller of Claim 14 as described hereinabove. Iyer further teaches wherein the determining, by the network controller, of the selected wireless access point and the selected frequency channel occurs responsive to receiving probe requests relayed by two or more of the plurality of wireless access points (first and second probe request  and different frequency bands see Iyer: ¶[0071-0072]; ¶[0101]).
Regarding claim 17, Iyer taught the network controller of Claim 13 as described hereinabove. Iyer further teaches wherein the selected frequency channel comprises one of a plurality of standard frequency channels within a standard frequency band associated with the wireless network (system's preferred communication band and client communication band see Iyer: ¶[0103]).  
Regarding claims 18-19, they are rejected for the same reason as claims 6-7 as described hereinabove.
Regarding claim 20, Iyer taught the network controller of Claim 13 as described hereinabove. Iyer further teaches wherein the wireless connection assignments include a wireless connection assignment for a particular probe request wherein the wireless access point indicated differs from an wireless access point that received the particular probe request (selected suitable AP for Station 2140 “STM 2210 to steer STA 2140.sub.1 to a suitable AP based on instantaneous load and proximity” see Iyer: ¶[0074]).  
Regarding claims 21-23, they are rejected for the same reason as claims 8-11 as described hereinabove.
Regarding claim 25, Iyer teaches a wireless access point for a virtual wireless network, wherein the wireless access point comprises: 
	a processor; a wireless transceiver coupled to processor and configured to support a wireless cell (network device 3500 see Iyer: Fig.15); 
	a non-transitory computer readable medium including processor executable instructions that, when executed, cause the wireless access point to perform operations comprising: 
	responsive to receiving a probe request broadcasted, by a mobile device located within the defined environment, relaying the probe request to a network controller rather than responding to the mobile device (station 2140 broadcast the probe request message 2500 to all the APs 21301-3 Within WLAN 2100 and routed to station management logic 2210 in wireless network switch 2110 see Iyer: Fig.6; ¶[0070]); and 

	relaying the probe response to a mobile device (forwarding to station 2410 via selected AP “After receipt of the second set of messages, the STM analyzes the RSSI values and/or load on each AP, and responds to second PROBE REQUEST message on behalf of the AP selected to associate with STA (operations 2670, 2680 and 2690)” see Iyer: ¶[0079]; ¶[0102-0103]). 
Regarding claim 26, Iyer taught the wireless access point of Claim 25 as described hereinabove. Iyer further teaches wherein the operations include: receiving a network name from the network controller; and broadcasting a network identifier indicative of the network name, wherein the network identifier is detectable by one or more of the mobile devices (wireless network users often prefer to select a wireless local area network ("WLAN") whose service set identifier ("SSID") is associated with strong wireless response signals see Iyer: ¶[0101]).  
Regarding claim 27, Iyer teaches an assembly, comprising: 
	a network controller coupled to a broadband backbone within a communicatively isolated environment; and 
1, AP 21302, AP 21303) and a wireless station (STA 21401) attempting to associate with one of the APs 21301-21303” see Fig.2; ¶[0069]), wherein each of the plurality of wireless access points is configured to provide a wireless cell, and each wireless cell has a corresponding range (each of AP 2130 configured to provide communication with Station 2140 and each AP have their own proximity see Iyer: Fig.6; ¶[0074]) and further wherein the plurality of wireless access points are positioned wherein at least one other wireless  access point is within the range of each wireless access point (station 240 active scan all the AP 2130 within WLAN range see Iyer: ¶[0069]; Fig.6);
	wherein each of the plurality of wireless access points is configured to perform probe request handling operations comprising: 
	responsive to receiving a probe request broadcasted, by a mobile device located within the defined environment (station 2140 broadcast the probe request message 2500 to all the APs 21301-3 Within WLAN 2100 and routed to station management logic 2210 in wireless network switch 2110 see Iyer: Fig.6; ¶[0070]), 
	relaying the probe request to a network controller (station 2140 broadcast the probe request message 2500 to all the APs 21301-3 Within WLAN 2100 and routed to station management logic 2210 in wireless network switch 2110 see Iyer: Fig.6; ¶[0070]); and 
; and 11ATTORNEY DOCKETPATENT APPLICATION208614.0021216/373935
	wherein the network controller is configured to perform probe request handling operations comprising: 
	responsive to the network controller receiving one or more probe requests relayed by one or more of the plurality of wireless access points (first and second probe request  and different frequency bands see Iyer: ¶[0071-0072]; ¶[0101]):
	determining, by the network controller, a selected wireless access point and a selected frequency channel (selected suitable AP (see ¶[0074]) and (system preferred communication band (see ¶[0103]), wherein said determining comprises:
	selecting one of the plurality of wireless access points as the selected wireless access point (selected suitable AP for Station 2140 “STM 2210 to steer STA 2140.sub.1 to a suitable AP based on instantaneous load and proximity” see Iyer: ¶[0074]); and 
	selecting one of a plurality of frequency channels associated with a particular frequency band as the selected frequency channel (selecting system preferred communication band  “the wireless network system can guide those client devices to communicate on the system's preferred communication band” see Iyer: ¶[0103]); and
	4ATTORNEY DOCKETPATENT APPLICATION 208614.0021216/373935forwarding a probe response indicative of the selected wireless access point and the selected frequency channel to the selected wireless access point (forwarding to selected AP “After receipt of the second set of messages, the STM analyzes the RSSI values and/or load on each AP, and responds to second PROBE REQUEST message 
Regarding claim 28, Iyer taught the assembly of Claim 27 as described hereinabove. Iyer further teaches wherein each of the plurality of wireless access points is configured with the same media access channel address (STA table 2900 have MAC address for each wireless access points see Iyer: ¶[0089]; Fig.10). 
Regarding claim 29, Iyer taught the assembly of Claim 27 as described hereinabove. Iyer further teaches wherein each of the plurality of wireless access points is configured to broadcast the same network identifier (limited broadcast and multicast SSID 2900 AP1 for STA 1 and 2; and security table 2340 see Iyer: ¶[0088-0089]; Fig.10; Fig.4 element 2340).   
Regarding claim 30, Iyer taught the assembly of Claim 27 as described hereinabove. Iyer further teaches wherein the relaying of the probe request to the network controller comprises relaying the probe request to the network controller rather than sending a probe response to the mobile device (station 2140 broadcast the probe request message 2500 to all the APs 21301-3 Within WLAN 2100 and routed to station management logic 2210 in wireless network switch 2110 instead station 2140 see Iyer: Fig.6; ¶[0070]).  
Regarding claim 31, Iyer taught the assembly of Claim 27 as described hereinabove. Iyer further teaches wherein the probe response is further indicative of the selected wireless access point (STM 2210 analyze the RRSI value/load on each AP and respond behalf of AP 2130 and selected to suitable AP based on instantaneous load and proximity see Iyer: ¶[0074]).
Regarding claim 32, Iyer taught the assembly of Claim 31 as described hereinabove. Iyer further teaches wherein the forwarding of the probe response comprises forwarding the probe response to two or more of the plurality of wireless access points ((STM 2210 received first (2500) and second probe messages (2540)back to station 2410 see Iyer: Fig.6; ¶[0071-0072]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al.(US 2012/0243474 A1) in view of Seine (US 2015/0319730 A1).
Regarding claim 8, Iyer taught the method of claim 1 as described hereinabove. Iyer does not explicitly teaches wherein the defined environment comprises an interior of an aircraft. 
However, Seine teaches wherein the defined environment comprises an interior of an aircraft (network controller 130 manage access points in planes see Seine: ¶[0039]) in order to adapt different environment (see Seine: ¶[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Iyer to include (or to use, etc.) the wherein the defined environment comprises an interior of an aircraft as taught by Seine in order to adapt different environment (see Seine: ¶[0039]).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al.(US 2012/0243474 A1) in view of Jin et al. (US 2016/0330077 A1).
Regarding claim 12, Iyer taught the method of Claim 11 as described hereinabove. Iyer does not explicitly teaches further teaches wherein determining the 
	However, Jin teaches wherein the wireless connection assignment comprises a priority wireless connection assignment identifying two or more wireless access points and a common frequency channel for a particular mobile device, and wherein the method further includes: simultaneously transmitting, by the two or more wireless access points, to the particular mobile device (based on the load and the location of APs 1504 and 1505 for serving by WTRU 1502 and create a virtual WLN see Jin: ¶[0133]) in order to create user-specific virtual network for enhance communication (see Jin: ¶0004]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Iyer to include (or to use, etc.) the wherein the defined environment comprises an interior of an aircraft as taught by Jin in order to create user-specific virtual network for enhance communication (see Jin: ¶0004]).
Regarding claims 24, claim 24 is rejected for the same reason as claim 12 as described hereinabove.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


GUANG W. LI
Primary Examiner
Art Unit 2478


June 4, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478